ESCOLIOS VOTO DISIDENTE DEL
JUEZ DE APELACIONES SR. NEGRON SOTO
97 DTA 183
1. De las fotografías surge que ese zafacón medía alrededor de seis pies de largo, seis pies de ancho y seis pies de alto.
2. De hecho, ese zafacón a veces obstaculizaba la acera, lo que está prohibido por el Artículo 2.2 de la Ordenanza Municipal Núm. 10, Serie 1984-85, revisada en junio de 1993, del Municipio de San Juan. Tomamos conocimiento judicial de que esta ordenanza es violada impunemente por la mayoría de los dueños de propiedades con uso comercial ubicadas en las principales avenidas y calles donde se han establecido comercios, para estacionar vehículos de motor en forma vertical a la vía pública, sin adquirir conciencia de su responsabilidad en caso de que ello ocasione daños a algún ser humano que tenga que transitar por la calle por razón de la acera estar obstaculizada. Ello denota, cuando menos, una falta de sensibilidad para el prójimo y especialmente hacia los incapacitados y los envejecientes, los cuales van en aumento en nuestra patria. Es tiempo de que todos los integrantes de la sociedad puertorriqueña tomemos todas las medidas, aun con el mayor sacrificio personal, para atender la necesidad apremiante de una mejor calidad de vida.
3. De hecho, ante las nuevas corrientes de derecho sería difícil al presente exonerar de responsabilidad a un arrendatario que tiene un negocio de renta de varias propiedades y mantiene por más de una semana una escalera sin alumbrado, no obstante estarle los arrendatarios solicitando su arreglo y haberle advertido que allí pueden ocurrir actos criminales facilitados por esa situación. Véase: Restatement (Second) of Torts; Secs. 310-402, (1993); Seibert v. Vic Regnier Builders Inc., 253 Kan. 540, 856 P. 2d 1332 (1993); Mejías-Quirós v. Maxxan Property Corp., 1997 WL 104057 (1st Cir. (Puerto Rico) (1997); Rendrik v. Allright Parking, 846 S.W. 2d 453 (1993); MacQuarrie v. Howard Johnson Company, 877 F.2d 126 (1989).
4. En su nota al calce 1 se dice que:
"El estacionamiento, sus aceras y áreas aledañas presentan un riesgo especial por las oportunidades que ofrecen para el crimen, ya que los clientes usualmente llevan consigo dinero o mercancía recién adquirida." Comments: Business Invitees Duty to Protect Invitees from Criminal Acts, 134 U.Pa. L. Rev., pág. 886 (1986).
5. Véase: Adames Soto, J.A.D. Metals v. Centro Plaza Carolina, Vol. 28 Núm. 3, Revista Jurídica de la Universidad Interamericana de Puerto Rico, 431-440 (1994), sobre el criterio utilizado —tamaño— para fijar responsabilidad en centros comerciales y negocios.